Case 9:20-cv-82001-RAR Document 1 Entered on FLSD Docket 11/02/2020 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               Case No.


 ANGELA VARGAS-MOLANO,

         Plaintiff,

         vs.

 U.S. COMMITTEE FOR REFUGEES
 AND IMMIGRANTS, INC.,
 a foreign not-for-profit corporation,
                                                                    Jury Trial Demanded
       Defendant.
 ______________________________________/


                                          COMPLAINT

         The Plaintiff, Angela Vargas-Molano, by her undersigned attorney, makes the

 following Complaint against the Defendant, U.S. Committee for Refugees and Immigrants,

 Inc.:

         1.      This is an action to redress violations of the Uniformed Services Employment

 and Reemployment Rights Act of 1994 (“USERRA”), as amended, 38 U.S.C. § 4301 et seq.

                                           Jurisdiction

         2.      The plaintiff has chosen not to apply to the Secretary of Labor for assistance

 under 38 U.S.C. § 4322(a). This action is therefore authorized by 38 U.S.C. § 4323(a)(3)(A).

         3.      This court has jurisdiction over the plaintiff’s USERRA claims pursuant to 38

 U.S.C. § 4323(b)(3) and 28 U.S.C. § 1331.

         4.      The alleged statutory violations occurred in this district and the defendant

 maintains a place of business in this district. Venue of this action is proper pursuant to 38

 U.S.C. § 4323(c)(2) and 28 U.S.C. § 1391.
Case 9:20-cv-82001-RAR Document 1 Entered on FLSD Docket 11/02/2020 Page 2 of 8



                                             Parties

        5.     The plaintiff, Angela Vargas-Molano (“Vargas-Molano”), is and at the time of

 the alleged statutory violations was an adult resident of the State of Florida.

        6.     The defendant, U.S. Committee for Refugees and Immigrants, Inc.

 (“USCRI”) is a corporation organized and doing business pursuant to the laws of the State

 of New York with a principal place of business in Arlington, Virginia.

        7.     USCRI is authorized to conduct business in the State of Florida and

 maintains a place of business in Lake Worth Beach, Palm Beach County, Florida.

                                      General Allegations

        8.     Vargas-Molano began employment by USCRI in the summer of 2019.

        9.     During her employment by USCRI, Vargas-Molano enlisted in the National

 Guard, a uniformed service of the United States.

        10.    After Vargas-Molano enlisted in the National Guard, she was ordered to

 report for 24 weeks and 5 days of National Guard training, with a reporting date of

 November 18, 2019, approximately one week in advance of the commencement of her

 training.

        11.    On or about October 12, 2019, Vargas-Molano submitted a request for an

 active duty uniformed service leave to USCRI with a start date of November 18, 2019.

        12.    When USCRI asked Vargas-Molano what her return date would be, Vargas-

 Molano said she couldn’t say for sure because it was up to the military.

        13.    When USCRI told Vargas-Molano that it just needed to put a date on the

 paperwork and that the date didn’t matter, Vargas-Molano repeated that her release date

 was up the military but she estimated that it would be somewhere around May 15, 2020.
Case 9:20-cv-82001-RAR Document 1 Entered on FLSD Docket 11/02/2020 Page 3 of 8



        14.    After Vargas-Molano notified USCRI of her enlistment and requested a leave

 of absence, her supervisor told Vargas-Molano that she had to choose between staying with

 USCRI or joining the military.

        15.    Vargas-Molano took the supervisor’s statement at face value and believed,

 since she had chosen the military, there would no longer be a position for her at USCRI.

        16.    If USCRI had not told Vargas-Molano that she needed to choose between

 USCRI and joining the military, Vargas-Molano would have notified USCRI of her desire

 for reemployment as soon as the National Guard notified her of her release date.

        17.    Vargas-Molano was released from her uniformed service training obligation

 on or about May 18, 2020.

        18.    Vargas-Molano’s supervisor at USCRI contacted her on May 27, 2020 to ask

 when she was coming back to work.

        19.    Vargas-Molano told her supervisor that she understood that she was no longer

 allowed to work at USCRI because she had been given a choice between military service

 and employment at USCRI and she chose military service. Vargas-Molano also told her

 supervisor that she wanted to be reemployed and if reemployment was being offered, she

 was willing and available to report to work on the following day.

        20.    Despite receiving notice that Vargas-Molano wanted to be reemployed and

 was willing and available to return to work, Vargas-Molano’s supervisor did not tell her to

 return to work. Instead, the supervisor said he would contact Human Resources about

 reemployment and would get back to Vargas-Molano.

        21.    On or about June 17, 2020, Vargas-Molano contacted her supervisor at

 USCRI by text message. The message stated that the supervisor had never gotten back to
Case 9:20-cv-82001-RAR Document 1 Entered on FLSD Docket 11/02/2020 Page 4 of 8



 Vargas-Molano about her reemployment and asked for written notification of her

 employment status.

        22.      On or about June 18, 2020, Vargas-Molano received a letter from USCRI

 advising her that USCRI had terminated her employment effective May 15, 2020.

        23.      Vargas-Molano was performing active service with the National Guard on

 May 15, 2020.

        24.      USCRI purported to terminate Vargas-Molano’s employment because she

 violated company policy by failing to report to work for three consecutive days, beginning

 with May 15, 2020. Vargas-Molano was performing active service with the National Guard

 on each of those three consecutive days.

        25.      USCRI was motivated to terminate Vargas-Molano’s employment by her

 decision to serve in the National Guard and to take the leave that is mandated by the

 USERRA.

        26.      Vargas-Molano retained private counsel to represent her regarding the

 violation of her USERRA rights. After USCRI was contacted by Vargas-Molano’s counsel

 regarding its USERRA violation, USCRI claimed that it would reemploy Vargas-Molano.

 To the date of filing of this complaint, USCRI has failed and refused to reemploy Vargas-

 Molano.

        27.      Vargas-Molano has lost wages and benefits from the date of her release from

 her uniformed service obligation on May 18, 2020 to the present and will continue to lose

 wages and benefits until the date of her reinstatement.

              First Claim: Unlawful Termination in Violation of 38 U.S.C. § 4311

        28.      Vargas-Molano realleges and incorporates paragraphs 1 to 27 of this

 Complaint.
Case 9:20-cv-82001-RAR Document 1 Entered on FLSD Docket 11/02/2020 Page 5 of 8



        29.      On the effective date of the termination of Vargas-Molano’s employment by

 USCRI and at all times thereafter, Vargas-Molano was a member of a uniformed service

 whose employment was protected by 38 U.S.C. § 4311(a).

        30.      USCRI terminated the employment of Vargas-Molano notwithstanding that

 she was on active duty in a uniformed service on the effective date of the termination.

        31.      Vargas-Molano’s application for service and service in a uniformed service

 was a motivating factor in USCRI’s decision to terminate Vargas-Molano’s employment

 while she was still serving her country.

        32.      The termination of Vargas-Molano’s employment by USCRI violated Vargas-

 Molano’s right to retention in employment as guaranteed by 38 U.S.C. § 4311(a).

        33.      The above-described termination of Vargas-Molano’s employment was a

 direct, proximate, and substantial cause of injury to Vargas-Molano, including loss of wages

 and benefits.

        34.      USCRI’s above-described violation of the USERRA was willful.

                      Second Claim: Unlawful Refusal of Reemployment
                              in Violation of 38 U.S.C. § 4311

        35.      Vargas-Molano realleges and incorporates paragraphs 1 to 27 of this

 Complaint.

        36.      Vargas-Molano requested reemployment by USCRI pursuant to 38 U.S.C. §

 4311(a).

        37.      USCRI refused to reemploy Vargas-Molano.

        38.      Vargas-Molano’s application for service and service in a uniformed service

 was a motivating factor in USCRI’s refusal to reemploy Vargas-Molano.
Case 9:20-cv-82001-RAR Document 1 Entered on FLSD Docket 11/02/2020 Page 6 of 8



        39.    USCRI’s refusal to reemploy Vargas-Molano’s violated Vargas-Molano’s

 right to reemployment as guaranteed by 38 U.S.C. § 4311(a).

        40.    The above-described refusal to reemploy Vargas-Molano was a direct,

 proximate, and substantial cause of injury to Vargas-Molano, including loss of wages and

 benefits.

        41.    USCRI’s above-described violation of the USERRA was willful.

    Third Claim: Unlawful Refusal of Reemployment in Violation of 38 U.S.C. § 4312

        42.    Vargas-Molano realleges and incorporates paragraphs 1 to 27 of this

 Complaint.

        43.    Vargas-Molano gave advance notice of her enlistment and service

 requirement to USCRI.

        44.    The cumulative length of Vargas-Molano’s absence from her employment

 with USCRI by virtue of her uniformed service did not exceed five years.

        45.    Vargas-Molano’s service in the National Guard extended from November 18,

 2019 to May 18, 2020 and therefore exceeded 180 days.

        46.    Vargas-Molano requested reemployment by USCRI pursuant to 38 U.S.C. §

 4312(a)(3).

        47.    Vargas-Molano gave timely notice to USCRI of her request for reemployment

 pursuant to 38 U.S.C. § 4312(e)(1)(D).

        48.    After receiving notice of Vargas-Molano’s request for reemployment, USCRI

 refused to reemploy Vargas-Molano.

        49.    USCRI’s refusal to reemploy Vargas-Molano’s violated Vargas-Molano’s

 right to reemployment as guaranteed by 38 U.S.C. § 4312(a).
Case 9:20-cv-82001-RAR Document 1 Entered on FLSD Docket 11/02/2020 Page 7 of 8



        50.    The above-described refusal to reemploy Vargas-Molano was a direct,

 proximate, and substantial cause of injury to Vargas-Molano, including loss of wages and

 benefits.

        51.    USCRI’s above-described violation of the USERRA was willful.

              Fourth Claim: Discrimination in Violation of 38 U.S.C. § 4311

        52.    Vargas-Molano realleges and incorporates paragraphs 1 to 27 of this

 Complaint.

        53.    USCRI discriminated against Vargas-Molano by advising her that she needed

 to choose between employment by USERRA and continued employment by USCRI.

        54.    USCRI’s discrimination against Vargas-Molano was motivated by Vargas-

 Molano’s exercise of her protected right to apply for membership in a uniformed service.

        55.    USCRI’s discrimination against Vargas-Molano violated 38 U.S.C. § 4311(b).

        56.     USCRI’s discrimination against Vargas-Molano caused Vargas-Molano to

 delay her request for reemployment by inducing the belief that she had lost her employment

 by USCRI and would not be reemployed by USCRI.

        57.    USCRI’s discrimination against Vargas-Molano was a direct, proximate, and

 substantial cause of injury to Vargas-Molano, including loss of wages and benefits.

        58.    USCRI’s above-described violation of the USERRA was willful.

                                       Request for Relief

        WHEREFORE, Plaintiff Angela Vargas-Molano requests the entry of judgment

 against Defendant U.S. Committee for Refugees and Immigrants, Inc. as follows:

        a.     awarding the Plaintiff her lost wages and benefits in an amount to be proved

 at trial pursuant to 38 U.S.C. § 4323(d)(1)(B);
Case 9:20-cv-82001-RAR Document 1 Entered on FLSD Docket 11/02/2020 Page 8 of 8



        b.     awarding the Plaintiff an equal amount as liquidated damages pursuant to 38

 U.S.C. § 4323(d)(1)(C);

        c.     ordering the Defendant to reinstate the Plaintiff to her former position

 pursuant to 38 U.S.C. § 4323(d)(1)(A) without impairment of any rights and benefits

 afforded to the Plaintiff by the USERRA;

        d.     enjoining the Defendant from taking further action to discriminate against the

 Plaintiff or to otherwise violate rights guaranteed by the USERRA, pursuant to 38 U.S.C. §

 4323(e);

        e.     awarding the Plaintiff reasonable attorney fees, expert witness fees, and other

 litigation expenses pursuant to 38 U.S.C. § 4323(h)(2);

        f.     awarding the Plaintiff the costs of his action; and

        g.     for such further relief as is just.

                                           Jury Demand

 Plaintiff demands a trial by jury.


 Dated: November 2, 2020                       Respectfully submitted,
 Plantation, Florida

                                               /s/Robert S. Norell
                                               Robert S. Norell, Esq. (Fla. Bar No. 996777)
                                               E-Mail: rob@floridawagelaw.com
                                               ROBERT S. NORELL, P.A.
                                               300 N.W 70th Avenue
                                               Suite 305
                                               Plantation, Florida 33317
                                               Telephone: (954) 617-6017
                                               Facsimile: (954) 617-6018
                                               Counsel for Plaintiff
